*174RESOLUCIÓN
Atendido el hecho de que la Leda. María Otilia Lassalle Pérez ha dado cumplimiento a nuestra Resolución de 16 de abril de 1993, se deja sin efecto la suspensión decretada y se reinstala a dicha abogada al ejercicio de la profesión de abogado.
Se apercibe a la licenciada Lassalle Pérez para que en el futuro sea más diligente en el cumplimiento de sus deberes hacia sus clientes y en atender los requerimientos de la Oficina del Procurador General de Puerto Rico y las órde-nes de este Tribunal. Copia de la presente resolución de-berá ser unida al expediente personal de la licenciada Lassalle Pérez.

Publíquese.

Lo acordó el Tribunal y certifica la señora Secretaria General Interina. El Juez Asociado Señor Rebollo López emitió voto disidente.
(.Fdo.) Carmen E. Cruz Rivera Secretaria General Interina